DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 22, 23, 29, 30, 33-36, 38, and 40 are objected to because of the following informalities: 
Claim 22, line 1: “at least one EIM” should be changed to “the at least one EIM”.
Claim 23, lines 3-4: “at least one additional” should be changed to “the at least one additional”.
Claim 29, line 1: “at least one of fatigue” should be changed to “the at least one of fatigue”.
Claim 30, line 1: “additional EIM” should be changed to “the additional EIM”.
Claim 33, line 1: “o r” should be changed to “or”. 
Claim 33, line 22: “In” should be changed to “in”.
Claim 34, line 1: “EIM measurements” should be changed to “the EIM measurements”.
Claim 35, line 1: “EIM measurements” should be changed to “the EIM measurements”.
Claim 36, lines 1-2: “EIM measurements” should be changed to “the EIM measurements”.
Claim 38, line 1: “21further” should be changed to “21 further”.
Claim 38, line 2: “muscle or muscle while” should be changed to “muscle or muscle group while”.
Claim 38, lines 2-3: “at least one EIM” should be changed to “the at least one EIM”.
Claim 40, line 22: “second” should be changed to “the second”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-37 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 36 recites the limitation "the value resulting from the EIM measurements" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner has interpreted "the value resulting from the EIM measurements" as "a value resulting from the EIM measurements".
Claim 36 recites the limitation "the value seen at baseline" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner has interpreted "the value seen at baseline" as "a value seen at baseline".
Claim 37 is rejected due to its dependence on claim 36.
Claim 40 recites the limitation "the value" in line 20.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner has interpreted "the value" as "a value".
Claim 40 recites the limitation "the time" in line 28.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner has interpreted "the time" as "a time".
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-27, 31, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rutkove (WO 2011/022068).
Regarding claim 21, Rutkove discloses:
A method for quantitatively measuring the exercise of a muscle (Page 40, lines 5-12 disclose wherein the system assesses improvements in muscle conditions due to exercise) comprising: a. Placing a plurality of electrodes on or on the skin above a muscle or muscle group (Abstract), b. Using a first device for measuring bioimpedance-related properties of tissue (Abstract), comprising: a housing (Figure 13 shows a casing); a power supply in the housing (Page 29, lines 4-10 describe the use of a portable power source or battery); a plurality of electrodes, the plurality of electrodes including a first pair of current electrodes and a corresponding first pair of voltage electrodes positioned between the first pair of current Page 5, lines 30-31 and page 6, lines 1-11); and electronic circuitry in the housing (Page 17, lines 27-31 describe the device encompassing a circuit board), the electronic circuitry being configured to obtain data by 1) directing current into the tissue through the first pair of current electrodes and measuring a voltage across the corresponding first pair of voltage electrodes (Page 18, lines 29-31 and page 19, lines 1-24 describe wherein the voltage is directed into the tissue, the voltage difference is measured across the electrodes and wherein magnitude, phase, impedance, resistance and reactance are measured and calculated) and (2) calculate at least one bioimpedance-related property of the tissue selected from the group consisting of resistance, reactance, phase and impedance based on the measured voltage (Page 18, lines 29-31 and page 19, lines 1-24 describe wherein the voltage is directed into the tissue, the voltage difference is measured across the electrodes and wherein magnitude, phase, impedance, resistance and reactance are measured and calculated); c. Using the first device on the muscle or muscle group to perform at least one EIM measurement on the muscle or muscle group to establish a baseline value before the muscle or muscle group begins exercising (Page 40, lines 5-12 disclose wherein the EIM measurements after exercise are compared to a baseline; page 20, lines 3-15 disclose wherein the first or initial measurement value is assessed in correlation with future measurements and page 40, lines 5-12 disclose wherein measurements are taken over periods of time when muscles are made to contract and relax); d. Using the first device on the muscle or muscle group either while the muscle or muscle group is exercising or within two minutes after the muscle or muscle group finishes exercising to perform at least one EIM measurement and measure at least one value which is greater than the baseline value (Page 40, lines 5-12 disclose wherein the impedance measurements can be taken during exercise and training to assess improvement beyond (greater than) a baseline).
Regarding claim 22, Rutkove discloses the method of claim 21, Rutkove further discloses:
making at least one EIM measurement after the muscle or muscle group has finished exercising and measuring a value less than the baseline value (Page 40, lines 5-12 disclose wherein measurements are taken over periods of time when muscles are made to contract and relax and page 20, lines 16-24 disclose wherein the system evaluates whether the conditions or values are above or below (less) than the threshold value).
Regarding claim 23, Rutkove discloses the method of claim 22, Rutkove further discloses:
making at least one additional EIM measurement after the muscle or muscle group has finished exercising and after the at least one value less than the baseline value has been measured, which at least one additional EIM measurement has a value equal to or greater than the baseline value (Page 40, lines 5-12 disclose wherein the EIM measurements after exercise are compared to a baseline; page 20, lines 3-15 disclose wherein the first or initial measurement value is assessed in correlation with future measurements and page 40, lines 5-12 disclose wherein measurements are taken over periods of time when muscles are made to contract and relax).
Regarding claim 24, Rutkove discloses the method of claim 21, Rutkove further discloses:
in which the value comprises resistance (Page 18, lines 29-31 and page 19, lines 1-24 describe wherein the voltage is directed into the tissue, the voltage difference is measured across the electrodes and wherein magnitude, phase, impedance, resistance and reactance are measured and calculated).
Regarding claim 25, Rutkove discloses the method of claim 21, Rutkove further discloses:
in which the value comprises reactance (Page 18, lines 29-31 and page 19, lines 1-24 describe wherein the voltage is directed into the tissue, the voltage difference is measured across the electrodes and wherein magnitude, phase, impedance, resistance and reactance are measured and calculated).
Regarding claim 26, Rutkove discloses the method of claim 21, Rutkove further discloses:
in which the value comprises phase (Page 18, lines 29-31 and page 19, lines 1-24 describe wherein the voltage is directed into the tissue, the voltage difference is measured across the electrodes and wherein magnitude, phase, impedance, resistance and reactance are measured and calculated).
Regarding claim 27, Rutkove discloses the method of claim 21, Rutkove further discloses:
in which the value comprises impedance (Page 18, lines 29-31 and page 19, lines 1-24 describe wherein the voltage is directed into the tissue, the voltage difference is measured across the electrodes and wherein magnitude, phase, impedance, resistance and reactance are measured and calculated).
Regarding claim 31, Rutkove discloses the method of claim 21. Rutkove further discloses:
Page 28, lines 8-19 disclose wherein the measurement signal generation component uses 20 logarithmically spaced frequencies between 10 kHz and 300 kHz).
Regarding claim 38, Rutkove discloses the method of claim 21, Rutkove further discloses:
using the first device on the muscle or muscle while the muscle or muscle group is exercising to perform at least one EIM measurement and measure at least one value which is greater than the baseline value (Page 40, lines 5-12 disclose wherein measurements are taken over periods of time when muscles are made to contract and relax and column 20, lines 16-24 disclose wherein the system evaluates whether the conditions or values are above (greater) or below than the threshold value).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28 is rejected under 35 U.S.C. 103 as being unpatentable over Rutkove in view of Edell (U.S. Pub. No. 2009/0201172).
Regarding claim 28, Rutkove discloses the method of claim 23.
In the same field of electrical impedance measurements, Edell discloses:
in which the EIM measurements are used to measure at least one of fatigue and recovery of the exercising muscle (Paragraph 0025 discloses wherein the system monitors the current recovery or fatigue level or status, through electromyography sensing, while the user is exercising, wherein the measurement could be at any time period as the device is meant for measuring and determining the current muscle fatigue status during training and post training/rehabilitation (Paragraph 0077)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Rutkove to incorporate in which the EIM measurements are used to measure at least one of fatigue and recovery of the exercising muscle, as taught by Edell, in order to be able to provide quantitative measurements and assessments of muscle fatigue so as to help prevent overtraining and injury. 
Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Rutkove in view of Edell and Masuo et al. (U.S. Pub. No. 2004/0054298).
Regarding claim 33, Rutkove discloses:
A method for quantitatively measuring the fatigue or recovery of a muscle or a muscle group (Page 40, lines 13-18 disclose wherein the system assesses the recovery of muscles) comprising: a. Placing a plurality of electrodes on or on the skin above a muscle or muscle group (Abstract), b. Using a first device for measuring bioimpedance-related properties of tissue (Abstract), comprising: a housing (Figure 13 shows a casing); a power supply in the housing (Page 29, lines 4-10 describe the use of a portable power source or battery); a plurality of electrodes, the plurality of electrodes including a first pair of current electrodes and a corresponding first pair of voltage electrodes positioned between the first pair of current electrodes (Page 5, lines 30-31 and page 6, lines 1-11); and electronic circuitry in the housing (Page 17, lines 27-31 describe the device encompassing a circuit board), the electronic circuitry being configured to (1) obtain data by directing current into the tissue through the first pair of current electrodes and measuring a voltage across the corresponding first pair of voltage electrodes wherein the data comprises at least one value (Page 18, lines 29-31 and page 19, lines 1-24 describe wherein the voltage is directed into the tissue, the voltage difference is measured across the electrodes and wherein magnitude, phase, impedance, resistance and reactance are measured and calculated) and (2) calculate at least one bioimpedance-related property of the tissue selected from the group consisting of resistance, reactance, phase and impedance based on the obtained data, to perform first EIM measurements on the muscle or muscle group while the muscle or muscle group is exercising (Page 18, lines 29-31 and page 19, lines 1-24 describe wherein the voltage is directed into the tissue, the voltage difference is measured across the electrodes and wherein magnitude, phase, impedance, resistance and reactance are measured and calculated; page 20, lines 3-15 disclose wherein the first or initial measurement value is assessed in correlation with future measurements; page 40, lines 5-12 disclose wherein the impedance measurements can be taken during exercise and training to assess improvement beyond (greater than) a baseline; and page 40, lines 5-12 disclose wherein measurements are taken over periods of time when muscles are made to contract and relax)); c. Using the device on the muscle or muscle group to perform second EIM measurement on the muscle or muscle group while the muscle or muscle group is exercising (Page 20, lines 3-15 disclose wherein the first or initial measurement value is assessed in correlation with future measurements and page 40, lines 5-12 disclose wherein measurements are taken over periods of time when muscles are made to contract and relax (exercise) and wherein the impedance measurements can be taken during exercise and training to assess improvement beyond (greater than) a baseline).
Yet Rutkove does not disclose: 

However, in the same field of bioelectric impedance systems, Edell teaches:
using the measurements to measure fatigue or recovery quantitatively of the exercising muscle or muscle group, in which the EIM measurements are used to measure the recovery of the exercising muscle or muscle group (Paragraph 0025 discloses wherein the system monitors the current recovery or fatigue level or status of a muscle, through electromyography sensing, while the user is exercising, wherein the measurement could be at any time period as the device is meant for measuring and determining the current muscle fatigue status during training and post training/rehabilitation (Paragraph 0077)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Rutkove to incorporate using the measurements to measure fatigue or recovery quantitatively of the exercising muscle or muscle group, in which the EIM measurements are used to measure the recovery of the exercising muscle or muscle group, as taught by Edell, in order to be able to provide quantitative measurements and assessments of muscle fatigue so as to help prevent overtraining and injury. 
Yet the combination does not disclose:
the time for recovery is 210 minutes or less for the measurements used to measure the recovery of an exercising muscle.
However, in the same field of impedance measurement systems, Masuo discloses:
the time for recovery is 210 minutes or less for the measurements used to measure the recovery of an exercising muscle (paragraph 0164 discloses wherein it is preferable to keep the body at rest (recovery) for about five minutes in order to eliminate the influence from the change in the body fluid balance). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate the time for recovery is 210 minutes or less for the measurements used to measure the recovery of an exercising muscle, as taught by Masuo, in order to eliminate the influence from the change in the body fluid balance (paragraph 0164). 
Regarding claim 34, Rutkove in view of Edell and Masuo discloses the method of claim 33 and Rutkove further discloses:
performing EIM measurements prior to beginning the exercising of the muscle or muscle group to establish a baseline (Page 40, lines 5-12 disclose wherein the EIM measurements after exercise are compared to a baseline; page 20, lines 3-15 disclose wherein the first or initial measurement value is assessed in correlation with future measurements; and page 40, lines 5-12 further discloses wherein measurements are taken over periods of time when muscles are made to contract and relax).
Regarding claim 35, Rutkove in view of Edell and Masuo discloses the method of claim 34 and Rutkove further discloses:
performing EIM measurements after the exercising of the muscle or muscle group has stopped (Page 40, lines 5-12 describes wherein measurements are taken over periods of time when muscles are made to contract and relax).
Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Rutkove in view of Edell and further in view of Kato. (U.S. Pub. No. 2013/0150687).

the measure of at least one of fatigue and recovery of the exercising muscle is used to design an exercise program.
However, in the same field of bioelectric impedance systems, Kato teaches:
the measure of at least one of fatigue and recovery of the exercising muscle is used to design an exercise program (Paragraph 0281 describes wherein the muscle recovery of the user can be used to put together an exercise program).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate in which the measure of at least one of fatigue and recovery of the exercising muscle is used to design an exercise program, as taught by Kato, in order to provide a personalized exercise program or routine that helps prevent injury or overuse. 
Regarding claim 30, Rutkove in view of Edell and Kato teaches the method of claim 29. Rutkove further teaches:
making additional EIM measurements at appropriate subsequent times and continuing or modifying the exercise program to enhance muscle improvement, enhance muscle capability retention or minimize muscle deterioration (Page 40, lines 5-18 disclose wherein the measurements can be used to assess overuse injuries and used to adjust the course of rehabilitation after injury and page 40, lines 24-30 describe wherein the system can be used to assess muscle atrophy).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Rutkove in view of Ozawa (U.S. Pub. No. 2013/0172775).

in which the EIM measurements are used to calculate a Muscle Quality (MQ) 
However, in the same field of bioelectric impedance systems, Ozawa teaches:
in which the EIM measurements are used to calculate a Muscle Quality (MQ) (Paragraph 0078 describes where muscle mass and body fat mass (the two properties of Muscle Quality) are measured and assessed).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Rutkove to incorporate in which the EIM measurements are used to calculate a Muscle Quality (MQ), as taught by Ozawa, in order to allow the user to assess their muscle mass in relation to their body fat mass over time when developing and accessing a training routine.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Rutkove, in view of Edell and Masuo, as applied to claim 33, and further in view of Chou (U.S. Pub. No. 2012/0157802) (previously cited).
Regarding claim 39, Rutkove in view of Edell discloses the method of claim 33, yet Rutkove does not disclose:
further comprising an associated device, wherein the electronic circuitry of the first device is further configured to wirelessly transmit at least the calculated bioimpedance-related property to the associated device adapted to display the bioimpedance-related property, the associated device including one of a cellular phone, a computer, a tablet, and an exercise machine.
However, in the same field of bio impedance measuring systems, Chou teaches: 
Paragraphs 0010-0011 describe wherein the ECG device can be wirelessly integrated with a portable device for transmitting the ECG acquired data and wherein the portable device includes a mobile phone).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate further comprising an associated device, wherein the electronic circuitry of the first device is further configured to wirelessly transmit at least the calculated bioimpedance-related property to the associated device adapted to display the bioimpedance-related property, the associated device including one of a cellular phone, a computer, a tablet, and an exercise machine, as taught by Chou, as a simple substitution for the wired transmission of impedance data to a display or associated device as taught by Rutkove and/or for a less physically cumbersome arrangement. 
Allowable Subject Matter
Claims 36-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. With regard to claim 36, the closest prior art of record, Rutkove in view of Masuo fails to disclose: “continuing to perform EIM measurements until the value resulting from the EIM measurements is about the value seen at baseline.”
Claim 37 is allowable by virtue of its dependence from claim 36.
Claim 40 is allowed.
With regard to claim 40, the following is a statement of reasons for the indication of allowable subject matter:  With regard to claim 40, the closest prior art of record, Rutkove in view of Masuo fails to disclose “continuing to perform EIM measurements until the same at least one bioimpedance related property as was calculated in the first and second EIM measurements is about the same value as was the value calculated at baseline e. determining the time after exercise when the same at least one bioimpedance related property is about the value seen at baseline which the time for recovery is 210 minutes or less”, in combination with the other claim limitations. 
Response to Amendment
Applicant canceled claims 1-20 in the response filed 04/17/2021.
Applicant added claims 21-40 in the response filed 04/17/2021.
Response to Arguments
The Applicant's arguments with respect to claim 21-40 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  In particular, there are new grounds of prior art rejections that were necessitated by the claim amendments filed on 04/17/2021.
Additionally, Applicant argues that Rutkove fails to disclose “measurement of at least one value greater than the baseline value during exercise or within two minutes after exercise is completed”, however this argument is not persuasive. Rutkove on page 40, lines 5-12 disclose wherein the impedance measurements can be taken during exercise and training to assess improvement beyond (greater than) a baseline requiring that the system would take at least one measurement of a value greater than a baseline value. Applicant also argues that Rutkove fails to disclose: “the measurement of at least one EIM measurement before exercise to establish a 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607.  The examiner can normally be reached on Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.F./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791